Name: Council Regulation (EEC) No 2065/92 of 30 June 1992 on the percentage to be used to calculate the aid for dried fodder for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7 . 92No L 215 /48 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2065 / 92 of 30 June 1992 on the percentage to be used to calculate the aid for dried fodder for the 1 993 / 94 marketing year Whereas the support scheme for dried fodder may need to be adjusted from 1 May 1994 ; whereas the Council must accordingly take decisions in good time on the future scheme , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 5 (2 ) of Council Regulation (EEC ) No 1117 / 78 of 22 May 1978 on the common organization of the market in dried fodder (4 ), provides that the percentage to be used to calculate the aid is to be fixed in accordance with the procedure laid down in Article 43 (2 ) of the Treaty ; Whereas , under Article 5 (2 ) of Council Regulation (EEC ) No 1117 / 78 , the aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in question ; Whereas in view of the characteristics of the market in question the percentage should be set at 70% for the 1993 / 94 marketing year ; HAS ADOPTED THIS REGULATION: Article 1 The percentage to be used to calculate the aid referred to in Article 5 of Regulation (EEC) No 1117 / 78 shall be fixed at 70% for the 1993 / 94 marketing year . Article 2 In accordance with the procedure laid down in Article 43 ( 2 ) of the Treaty , the Council shall , by 31 March 1994 at the latest , take a decision on whether from 1994 / 95 onwards the support for the producers of these products should be on the basis of a continuation of this specific aid or by inclusion of these products in the general framework of arable crop aids . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (') OJ No C 303 , 22 . 11 . 1991 . ( 2 ) OJ No C 125 , 18 . 5 . 1992 . ( 3 ) OJ No C 98 , 21 . 4 . 1992 . ( 4 ) OJ No L 142 , 30 . 5 . 1978 , p. 1 . Last amended by Regulation (EEC) No 2275 / 89 (OJ No L 218 , 28 . 7 . 1989 , p. 1 ).